Wade, C. J.
1. This was a suit on an account, for $26.50, the alleged value of certain permanent fixtures, to wit, about a half of a small privy, a little more than one roll of fence wire, and some planking and fence posts, all attached by the plaintiff to land which (according to parol testimony of the defendant, admitted without objection) belonged to the defendant, and which were removed from the land by the defendant. The verdict in favor of the defendant was therefore not without evidence to support it.
2. The assignments of error based upon the allowance of an amendment *470to the plea of the defendant, and also upon the admission of certain documentary evidence, can not be considered, since the exact nature and effect of the amendment do not appear, and the contents of the documents are not disclosed, either by the assignments themselves, or by any recitals in the petition for certiorari. The petition alleging error must itself show error, and where the assignments of error therein are insufficient to accomplish this purpose they can not be considered.
Decided March 15, 1917.
Certiorari; from Cherokee superior court—Judge Patterson. September 29, 1916.
Howell Broolce, for plaintiff.
3.- The judge of the superior court did not err in overruling the certiorari.

Judgment affi¡-med.


George and Luke, JJ,, eoneur.'